DETAILED ACTION
In response to communications filed 07/01/2022.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lima et al. (US 2022/0006860 A1) in view of Sarin et al. (US 2022/0129889 A1) hereinafter “Lima” and “Sarin” respectively.

Regarding Claim 1, Lima teaches A computer-implemented method for a predictive metrics based consensus protocol (Lima: paragraph 0080 & Fig. 5, route transactions to selected compute node; see also paragraph 0040, consensus mechanism), the method comprising:
receiving a client service request (Lima: paragraph 0082 & Fig. 5 block 502, client contacts management node requesting service for a specific task);
forwarding the client service request to one or more service providers (Lima: paragraph 0083 & Fig. 5 block 506, contact all the compute nodes to conduct an auction of compute nodes);
receiving one or more proposal transactions from the one or more service providers (Lima: paragraph 0083 & Fig. 5, receive replies from compute nodes that specifies the price of execution);
scoring the one or more proposal transactions based on a predictive metric (Lima: paragraph 0084 & Fig. 5 block 508, measures the latencies of all of the compute nodes that provides replies);
determining a final proposal transaction based on the scoring (Lima: paragraph 0085 & Fig. 5 block 510, select one or more compute nodes from the compute nodes with the lowest bid that meets the latency threshold, thus determining the final proposal transaction for selection); and
writing the final proposal transaction to a service transaction blockchain (Lima: paragraph 0087 & Fig. 5, recording auction details in blockchain; see also 0029, blockchain may serve as a ledger or recordation of transactions, rankings, service requests, resource offerings, reputation scores, etc).
The only difference between claim 1 and the teachings of Lima is that claim 1 teaches a miner processes (i.e. receives, scores, determines and writes) the proposal transaction for the client service request (instead of the client itself processing the proposal transaction for selection).  However, Sarin from an analogous art similarly teaches miners in a blockchain system determine which transaction is written to the blockchain based on prioritization of transactions between a plurality of users (Sarin: paragraphs 0028, 0030-0031 & 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lima to specifically teach a miner processes the transactions as taught by Sarin so as to ensure transactions are valid and added to the blockchain correctly.  

Regarding Claim 2, Lima-Sarin teaches the respective claim(s) as presented above and further teaches creating a first candidate block (Lima: paragraph 0082, specify the tier of the service they require for their task) in the first miner having at least one of the proposal transactions (Lima: paragraph 0017 & Fig. 1, first tier miners or tier one compute nodes);
sending the first candidate block (Lima: paragraph 0082, specify the tier of the service they require for their task) to a second miner (Lima: paragraph 0017 & Fig. 1, second tier miners or tier two compute nodes);
receiving a second candidate block from the second miner (Lima: paragraph 0083 & Fig. 5, receive replies from compute nodes from the respective tiers); and
the step of scoring the one or more proposal transactions based on the predictive metric comprises scoring the one or more proposal transactions in the first candidate block and the second candidate block based on the predictive metric (Lima: paragraph 0084 & Fig. 5 block 508, measures the latencies of all of the compute nodes that provides replies within the selected tiers).

Regarding Claim 3, Lima-Sarin teaches the respective claim(s) as presented above and further teaches, wherein the predictive metric comprises a macro predictive metric determined in one of the miners (Lima: paragraph 0084 & Fig. 5 block 508, measures the latencies of all of the compute nodes (within the specified tiers)).

Regarding Claim 4, Lima-Sarin teaches the respective claim(s) as presented above and further teaches selecting the first miner as a selected miner to write the final proposal transaction to the service transaction blockchain (Lima: paragraph 0087 & Fig. 5, said recording auction details in blockchain) based on a score of the first candidate block being greater than a score of the second candidate blocks (Lima: paragraph 0085, client node may select one or more compute nodes from the compute nodes with the lowest bid that meets the latency threshold, thus teaching selection of a first or second miner depending on latency and/or score of the respective candidate block).

Regarding Claim 5, Lima-Sarin teaches the respective claim(s) as presented above and further teaches the one or more proposal transactions include a parameter based on the predictive metric determined by a service provider from the one or more service providers (Lima: paragraph 0085, latency threshold); and
the step of scoring the one or more proposal transactions based on the predictive metric includes scoring the proposal transactions based on the parameter (Lima: paragraph 0086, selection of compute node based on latency threshold, thus teaching the scoring and/or selection is based on the latency threshold).

Regarding Claim 6, Lima-Sarin teaches the respective claim(s) as presented above and further teaches wherein determining the parameter is determined by the service provider based on the predictive metric and at least one of a static criterion, a dynamic criterion, or a parameter included in the client service request (Lima: paragraph 0085, client node may select a more expensive compute node if the latency is below a speed threshold, thus teaching another parameter based on the client request).

Regarding Claim 7, Lima-Sarin teaches the respective claim(s) as presented above and further teaches wherein the step of scoring the one or more proposal transactions based on the predictive metric further comprises scoring the one or more proposal transactions based on at least one of a provider reputation value, a currency value, a load sharing metric, a fairness metric, or a provisioning metric (Lima: paragraph 0026, reputation management to rank compute nodes and/or tiers).

Regarding Claim 8, Lima teaches A system (Lima: paragraph 0073, computing device) comprising:
one or more processors (Lima: paragraph 0074, host processor and/or CPU); and
one or more memory devices in communication with the one or more processors (Lima: paragraph 0073, memory), the memory devices having computer-readable instructions stored thereupon (Lima: paragraph 0073, instructions stored in memory) that, when executed by the processors, cause the processors to perform a method for a predictive metrics based consensus protocol (Lima: paragraph 0080 & Fig. 5, route transactions to selected compute node based on latency analysis) the method comprising:
receiving a client service request (Lima: paragraph 0082 & Fig. 5 block 502, client contacts management node requesting service for a specific task);
forwarding the client service request to one or more  service providers (Lima: paragraph 0083 & Fig. 5 block 506, contact all the compute nodes to conduct an auction of compute nodes);
receiving one or more proposal transactions from the one or more service providers (Lima: paragraph 0083 & Fig. 5, receive replies from compute nodes that specifies the price of execution);
scoring the one or more proposal transactions based on a predictive metric (Lima: paragraph 0084 & Fig. 5 block 508, measures the latencies of all of the compute nodes that provides replies);
selecting a selected one of the proposal transactions based on the scoring (Lima: paragraph 0085 & Fig. 5 block 510, select one or more compute nodes from the compute nodes with the lowest bid that meets the latency threshold); and
writing, by the first miner, the selected one of the proposal transactions to a service transaction blockchain (Lima: paragraph 0087 & Fig. 5, recording auction details in blockchain; see also 0029, blockchain may serve as a ledger or recordation of transactions, rankings, service requests, resource offerings, reputation scores, etc.).
The only difference between claim 8 and the teachings of Lima is that claim 8 teaches a miner processes (i.e. receives, scores, determines and writes) the proposal transaction for the client service request (instead of the client itself processing the proposal transaction for selection).  However, Sarin from an analogous art similarly teaches miners in a blockchain system determine which transaction is written to the blockchain based on prioritization of transactions between a plurality of users (Sarin: paragraphs 0028, 0030-0031 & 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lima to specifically teach a miner processes the transactions as taught by Sarin so as to ensure transactions are valid and added to the blockchain correctly.  

Regarding Claim 9, Lima-Sarin teaches the respective claim(s) as presented above and further teaches where the method includes:
creating a candidate block (Lima: paragraph 0082, specify the tier of the service they require for their task) having at least some of the one or more proposal transactions received from the one or more service providers (Lima: paragraph 0017 & Fig. 1, first tier miners or tier one compute nodes);
sending the candidate block (Lima: paragraph 0082, specify the tier of the service they require for their task) to one or more miners in a cluster (Lima: paragraph 0017 & Fig. 1, second tier miners or tier two compute nodes);
receiving other candidate blocks from at least some of the one or more miners in the cluster (Lima: paragraph 0083 & Fig. 5, receive replies from compute nodes from the respective tiers); and
the step of scoring the proposal transactions based on at least one predictive metric comprises scoring the proposal transactions in the candidate blocks based on at least one predictive metric (Lima: paragraph 0084 & Fig. 5 block 508, measures the latencies of all of the compute nodes that provides replies within the selected tiers).

Regarding Claim 10, Lima-Sarin teaches the respective claim(s) as presented above and further teaches wherein the at least one predictive metric comprises a macro predictive metric determined in one of the miners (Lima: paragraph 0084 & Fig. 5 block 508, measures the latencies of all of the compute nodes (within the specified tiers)).

Regarding Claim 11, Lima-Sarin teaches the respective claim(s) as presented above and further teaches selecting the first miner as a selected miner to write the final proposal transaction to the service transaction blockchain (Lima: paragraph 0087 & Fig. 5, said recording auction details in blockchain) based on a score of the first candidate block being greater than a score of the second candidate blocks (Lima: paragraph 0085, client node may select one or more compute nodes from the compute nodes with the lowest bid that meets the latency threshold, thus teaching selection of a first or second miner depending on latency and/or score of the respective candidate block).

Regarding Claim 12, Lima-Sarin teaches the respective claim(s) as presented above and further teaches the one or more proposal transactions include at least one parameter based on at least one predictive metric determined in the one or more service providers (Lima: paragraph 0085, latency threshold); and
the step of scoring the one or more proposal transactions based on at least one predictive metric includes scoring the proposal transactions based on the at least one parameter included in the proposal transactions (Lima: paragraph 0086, selection of compute node based on latency threshold, thus teaching the scoring and/or selection is based on the latency threshold).

Regarding Claim 13, Lima-Sarin teaches the respective claim(s) as presented above and further teaches wherein the at least one parameter included in the one or more proposal transactions is determined by the one or more service providers based on at least one predictive metric and at least one of a static criterion and a dynamic criterion (Lima: paragraph 0085, client node may select a more expensive compute node if the latency is below a speed threshold, thus teaching another parameter based on the client request).

Regarding Claim 14, Lima-Sarin teaches the respective claim(s) as presented above and further teaches wherein the step of scoring the proposal transactions based on at least one predictive metric comprises scoring the proposal transactions based on at least one predictive metric and at least one of a provider reputation value, a currency value, a load sharing metric, a fairness metric, and a provisioning metric (Lima: paragraph 0026, reputation management to rank compute nodes and/or tiers).

Regarding Claim 15, Lima teaches One or more computer storage media having computer executable instructions stored thereon (Lima: paragraph 0097, implemented in computer-readable storage medium) which, when executed by one or more processors (Lima: paragraph 0074, host processor and/or CPU), cause the processors to execute a method for a predictive metrics based consensus protocol (Lima: paragraph 0080 & Fig. 5, route transactions to selected compute node based on latency analysis) the method comprising:
receiving a client service request (Lima: paragraph 0082 & Fig. 5 block 502, client contacts management node requesting service for a specific task);
forwarding the client service request to one or more service providers (Lima: paragraph 0083 & Fig. 5 block 506, contact all the compute nodes to conduct an auction of compute nodes);
receiving one or more proposal transactions from the one or more service providers (Lima: paragraph 0083 & Fig. 5, receive replies from compute nodes that specifies the price of execution);
scoring the one or more proposal transactions based on a predictive metric (Lima: paragraph 0084 & Fig. 5 block 508, measures the latencies of all of the compute nodes that provides replies);
selecting, by the first miner,  a selected one of the proposal transactions based on the scoring (Lima: paragraph 0085 & Fig. 5 block 510, select one or more compute nodes from the compute nodes with the lowest bid that meets the latency threshold); and
writing the selected one of the proposal transactions to a service transaction blockchain (Lima: paragraph 0087 & Fig. 5, recording auction details in blockchain; see also 0029, blockchain may serve as a ledger or recordation of transactions, rankings, service requests, resource offerings, reputation scores, etc.).
The only difference between claim 15 and the teachings of Lima is that claim 15 teaches a miner processes (i.e. receives, scores, determines and writes) the proposal transaction for the client service request (instead of the client itself processing the proposal transaction for selection).  However, Sarin from an analogous art similarly teaches miners in a blockchain system determine which transaction is written to the blockchain based on prioritization of transactions between a plurality of users (Sarin: paragraphs 0028, 0030-0031 & 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lima to specifically teach a miner processes the transactions as taught by Sarin so as to ensure transactions are valid and added to the blockchain correctly.  

Regarding Claim 16, Lima-Sarin teaches the respective claim(s) as presented above and further teaches creating a candidate block (Lima: paragraph 0082, specify the tier of the service they require for their task) having at least some of the one or more proposal transactions received from the one or more service providers (Lima: paragraph 0017 & Fig. 1, first tier miners or tier one compute nodes);
sending the candidate block (Lima: paragraph 0082, specify the tier of the service they require for their task) to one or more miners in a cluster (Lima: paragraph 0017 & Fig. 1, second tier miners or tier two compute nodes);
receiving other candidate blocks from at least some of the one or more miners in the cluster (Lima: paragraph 0083 & Fig. 5, receive replies from compute nodes from the respective tiers); and
the step of scoring the proposal transactions based on at least one predictive metric comprises scoring the proposal transactions in the candidate blocks based on at least one predictive metric (Lima: paragraph 0084 & Fig. 5 block 508, measures the latencies of all of the compute nodes that provides replies within the selected tiers).

Regarding Claim 17, Lima-Sarin teaches the respective claim(s) as presented above and further teaches the step of scoring the proposal transactions based on at least one predictive metric comprises scoring the proposal transactions based on at least one of a predictive metric determined in the one or more service providers and a macro predictive metric determined in one of the miners in the cluster (Lima: paragraph 0085, latency threshold) and at least one of a provider reputation value, a currency value, a load sharing metric, a fairness metric, a provisioning metric, a static criterion and a dynamic criterion (Lima: paragraph 0026, reputation management to rank compute nodes and/or tiers).

Regarding Claim 18, Lima-Sarin teaches the respective claim(s) as presented above and further teaches selecting the first miner as a selected miner to write the final proposal transaction to the service transaction blockchain (Lima: paragraph 0087 & Fig. 5, said recording auction details in blockchain) based on a score of the first candidate block being greater than a score of the second candidate blocks (Lima: paragraph 0085, client node may select one or more compute nodes from the compute nodes with the lowest bid that meets the latency threshold, thus teaching selection of a first or second miner depending on latency and/or score of the respective candidate block).

Regarding Claim 19, Lima-Sarin teaches the respective claim(s) as presented above and further teaches the one or more proposal transactions include at least one parameter based on at least one predictive metric determined in the one or more service providers (Lima: paragraph 0085, latency threshold); and
the step of scoring the proposal transactions based on at least one predictive metric includes scoring the proposal transactions based on the at least one parameter included in the proposal transactions (Lima: paragraph 0086, selection of compute node based on latency threshold, thus teaching the scoring and/or selection is based on the latency threshold).

Regarding Claim 20, Lima-Sarin teaches the respective claim(s) as presented above and further teaches wherein the at least one parameter included in the one or more proposal transactions is determined by the one or more service providers based on at least one predictive metric and at least one of a static criterion and a dynamic criterion (Lima: paragraph 0085, client node may select a more expensive compute node if the latency is below a speed threshold, thus teaching another parameter based on the client request).

Response to Amendment
Regarding claims 15-20, in light of Applicant's remarks to indicate the computer-readable media described within the specification is non-transitory, previous rejection under 35 USC § 101 has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Austin et al. (US 2019/0124146 A) teaches a miner accepts requests from client allows for fast transactions on a lightweight blockchain by lightening the load on a mining network (paragraphs 0026 & 0054).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468